UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 29, 2013 Howard Bancorp, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 001-35489 20-3735949 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6011 University Boulevard, Suite 370, Ellicott City, Maryland (Address of Principal Executive Offices) (ZIP Code) Registrant’s telephone number, including area code (410) 750-0020 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7-Regulation FD Item 7.01 Regulation FD Disclosure. At the annual meeting of stockholders of Howard Bancorp, Inc. (the “Registrant”) to be held on May 29, 2013, management of the Registrant will give a presentation that includes recent information about the Registrant and its subsidiary Howard Bank.Attached as exhibit 99.1 to this report is a series of slides that management will present at the annual meeting. The information in this Item 7.01 and the related information in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that section and shall not be incorporated by reference into any filing of the Registrant under the Securities Act of 1933, as amended, or the Exchange Act except as shall be expressly set forth by specific reference in any such filing. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Slide presentation dated May 29, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOWARD BANCORP, INC. By: /s/ Mary Ann Scully Name: Mary Ann Scully Date: May 29, 2013 Title: President, Chief Executive Officer and Chairman Of the Board
